Case 16-42570-pwb       Doc 75 Filed 12/13/20 Entered 12/14/20 01:13:29                 Desc Imaged
                             Certificate of Notice Page 1 of 6




      IT IS ORDERED as set forth below:



      Date: December 10, 2020
                                                            _________________________________

                                                                      Paul W. Bonapfel
                                                                U.S. Bankruptcy Court Judge
     _______________________________________________________________

                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                     ROME DIVISION

      IN RE:                                        )
                                                    )       Chapter 13
               Kristopher Oneal Calhoun and         )
               Jessica Leigh Calhoun,               )
                                                    )       Case No. 16-42570-PWB
                      Debtors.                      )

                ORDER ON MOTION TO PURCHASE HOME AND INCUR DEBT

               On December 9, 2020, Debtors filed a "Motion to Incur Debt", seeking to purchase

      real property and incur debt. (Doc. No. 73). The real property to be purchased is located in

      at 3333 Old CCC Camp Rd, Chatsworth, GA 30705. The Debtors sought to purchase the

      property for approximately $439,000, paying $100,000 down and borrowing the remaining

      amount.

                Furthermore, Debtors will receive a discharge in their Chapter 13 Bankruptcy case

      following the entry of an Order on an Objection to the Claim of Jefferson Capital Systems

      which was held on December 9, 2020 and was approved without opposition, and

      administrative processing by the Chapter 13 Trustee and the Federal Bankruptcy Court of
Case 16-42570-pwb      Doc 75 Filed 12/13/20 Entered 12/14/20 01:13:29              Desc Imaged
                            Certificate of Notice Page 2 of 6


      the Northern District of Georgia.

             Accordingly, based on the agreement of the parties and for good cause shown, it

      is hereby

             ORDERED that Debtors’ Motion is GRANTED. Debtors may purchase the real

      property located at 3333 Old CCC Camp Rd, Chatsworth, GA 30705 and incur the debt

      necessary to do so.


                                      [END OF DOCUMENT]

      Prepared and Presented by:

      _/s/______________________
      Dan Saeger
      Georgia Bar No. 680628
      SAEGER & ASSOCIATES, PC
      706 S Thornton Ave Ste D
      Dalton, GA 30720
      (P) 706-529-5566


      With Consent:

      /s/________________________
      Brandi L. Kirkland with express permission of Mary Ida Townson
      Chapter 13 Trustee
      Georgia Bar No. 423627
      285 Peachtree Center Ave
      Suite 1600
      Atlanta, GA 30303
Case 16-42570-pwb   Doc 75 Filed 12/13/20 Entered 12/14/20 01:13:29   Desc Imaged
                         Certificate of Notice Page 3 of 6


                                DISTRIBUTION LIST

                            All parties on the mailing matrix.
       Case 16-42570-pwb                    Doc 75 Filed 12/13/20 Entered 12/14/20 01:13:29                                              Desc Imaged
                                                 Certificate of Notice Page 4 of 6
                                                              United States Bankruptcy Court
                                                               Northern District of Georgia
In re:                                                                                                                 Case No. 16-42570-pwb
Kristopher Oneal Calhoun                                                                                               Chapter 13
Jessica Leigh Calhoun
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 113E-6                                                  User: mks                                                                   Page 1 of 3
Date Rcvd: Dec 11, 2020                                               Form ID: pdf444                                                           Total Noticed: 36
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 13, 2020:
Recip ID                 Recipient Name and Address
db/jtdb                + Kristopher Oneal Calhoun, Jessica Leigh Calhoun, 3333 Old CCC Camp Rd., Chatsworth, GA 30705-5225
aty                    + Vanessa A. Leo, Shapiro Pendergast & Hasty, LLP, 211 Perimeter Center Parkway NE, Suite 300, Atlanta, GA 30346-1305
cr                     + Crockett Rentals, LLC, 384 Walnut Hill Road, Bells, TN 38006-4128
cr                     + LOANDEPOT.COM, LLC, Robertson, Anschutz, Schneid & Crane LLC, 10700 Abbotts Bridge Road, Suite 170, Duluth, GA 30097-8461
20273164                 Account Services LLC, 5959 Shallowford Rd Ste 427, Chattanooga, TN 37421-2288
20273167                 CHLD/CBNA Childrens Place, PO Box 6497, Sioux Falls, SD 57117-6497
20273168                 Citicards CBNA, PO Box 6241, Sioux Falls, SD 57117-6241
20273170               + Crockett Rentals, P.O. Box 579, Bells, TN 38006-0579
20387706                 First Associates Loan Servicing, LLC, as agent for Loan Depot, LLC, PO Box 503430, San Diego, CA 92150-3430
20273172                 L. Richard Sprouse, MD, 979 E 3rd St # C320, Chattanooga, TN 37403-2136
20273173                 Loan Depot, 26642 Towne Centre Dr, Foothill Ranch, CA 92610-2808
21161336               + Loan Depot, LLC, 26642 Towne Center Drive, Foothill Ranch, CA 92610-2808
20273174                 Orange Lake Capital Management, 8505 W Irlo Bronson Memorial Hwy, Kissimmee, FL 34747-8217
20273176                 Santander Consumer USA, PO Box 961245, Fort Worth, TX 76161-0244
20566300               + loanDepot.com, LLC, 425 Phillips Blvd., Ewing, NJ 08618-1430

TOTAL: 15

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion21.at.ecf@usdoj.gov
                                                                                        Dec 11 2020 21:04:00      United States Trustee, 362 Richard Russell Federal
                                                                                                                  Building, 75 Ted Turner Drive, SW, Atlanta, GA
                                                                                                                  30303-3315
cr                     + Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                         Dec 11 2020 21:23:37                     PRA Receivables Management LLC, POB 41067,
                                                                                                                  Norfolk, VA 23541-1067
20296585                   Email/Text: ally@ebn.phinsolutions.com
                                                                                        Dec 11 2020 21:03:00      Ally Financial, PO Box 130424, Roseville MN
                                                                                                                  55113-0004
20273165                   Email/Text: ally@ebn.phinsolutions.com
                                                                                        Dec 11 2020 21:03:00      Ally Financial, PO Box 380901, Minneapolis, MN
                                                                                                                  55438-0901
20273166                   Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Dec 11 2020 21:21:14      Capital One Bank, PO Box 30281, Salt Lake City,
                                                                                                                  UT 84130-0281
20448018               + Email/Text: bankruptcy@cavps.com
                                                                                        Dec 11 2020 21:05:00      Cavalry SPV I, LLC, 500 Summit Lake Drive, Ste
                                                                                                                  400, Valhalla, NY 10595-2321
20273169                   Email/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM
                                                                     Dec 11 2020 21:04:00                         Comenity Bank/Maurices, PO Box 182789,
                                                                                                                  Columbus, OH 43218-2789
21621005                   Email/Text: JCAP_BNC_Notices@jcap.com
                                                                                        Dec 11 2020 21:05:00      JEFFERSON CAPITAL SYSTEMS LLC, PO Box
                                                                                                                  7999, St Cloud MN 56302
20273171                   Email/Text: PBNCNotifications@peritusservices.com
                                                                                        Dec 11 2020 21:03:00      Kohls Department Store, PO Box 3115,
                                                                                                                  Milwaukee, WI 53201-3115
20523122                   Email/PDF: resurgentbknotifications@resurgent.com
      Case 16-42570-pwb                   Doc 75 Filed 12/13/20 Entered 12/14/20 01:13:29                                         Desc Imaged
                                               Certificate of Notice Page 5 of 6
District/off: 113E-6                                               User: mks                                                               Page 2 of 3
Date Rcvd: Dec 11, 2020                                            Form ID: pdf444                                                       Total Noticed: 36
                                                                                   Dec 11 2020 21:21:41     LVNV Funding, LLC its successors and assigns
                                                                                                            as, assignee of Citibank, N.A., Resurgent Capital
                                                                                                            Services, PO Box 10587, Greenville, SC
                                                                                                            29603-0587
20492830              + Email/Text: bankruptcydpt@mcmcg.com
                                                                                   Dec 11 2020 21:04:00     MIDLAND FUNDING LLC, PO BOX 2011,
                                                                                                            WARREN, MI 48090-2011
20544360                 Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                         Dec 11 2020 21:25:31               Portfolio Recovery Associates, LLC, POB 41067,
                                                                                                            Norfolk VA 23541
22201114              + Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                        Dec 11 2020 21:23:36                PRA Receivables Management, LLC as agent of,
                                                                                                            Portfolio Recovery Associates, LLC, PO Box
                                                                                                            41067, Norfolk, VA 23541-1067
20393219                 Email/Text: bnc-quantum@quantum3group.com
                                                                                   Dec 11 2020 21:04:00     Quantum3 Group LLC as agent for, Comenity
                                                                                                            Bank, PO Box 788, Kirkland, WA 98083-0788
20273175                 Email/Text: elevate@ebn.phinsolutions.com
                                                                                   Dec 11 2020 21:06:00     Rise, 4150 International Plz Ste 300, Fort Worth,
                                                                                                            TX 76109-4819
20273178                 Email/PDF: gecsedi@recoverycorp.com
                                                                                   Dec 11 2020 21:25:19     SYNCB Toro Consumer, PO Box 965036,
                                                                                                            Orlando, FL 32896-5036
20273177                 Email/PDF: gecsedi@recoverycorp.com
                                                                                   Dec 11 2020 21:21:11     Syncb Golfsmith, PO Box 965036, Orlando, FL
                                                                                                            32896-5036
20273179                 Email/PDF: gecsedi@recoverycorp.com
                                                                                   Dec 11 2020 21:25:19     Syncb/American Eagle, PO Box 965028, Orlando,
                                                                                                            FL 32896-5028
20273180                 Email/PDF: gecsedi@recoverycorp.com
                                                                                   Dec 11 2020 21:25:19     Syncb/Belk, PO Box 965028, Orlando, FL
                                                                                                            32896-5028
20273181                 Email/PDF: gecsedi@recoverycorp.com
                                                                                   Dec 11 2020 21:23:18     Syncb/Old Navy, PO Box 965005, Orlando, FL
                                                                                                            32896-5005
20273182                 Email/PDF: gecsedi@recoverycorp.com
                                                                                   Dec 11 2020 21:21:11     Syncb/WalMart, PO Box 965024, Orlando, FL
                                                                                                            32896-5024

TOTAL: 21


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
cr              *+            First Associates Loan Servicing, LLC, as agent for Loan Depot, LLC, PO Box 503430, San Diego, CA 92150-3430
cr              *P++          JEFFERSON CAPITAL SYSTEMS LLC, PO BOX 7999, SAINT CLOUD MN 56302-7999, address filed with court:, Jefferson
                              Capital Systems LLC, PO Box 7999, St Cloud, MN 56302-9617
20314023        *             Ally Financial, PO Box 130424, Roseville MN 55113-0004

TOTAL: 0 Undeliverable, 3 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 13, 2020                                        Signature:           /s/Joseph Speetjens
       Case 16-42570-pwb                 Doc 75 Filed 12/13/20 Entered 12/14/20 01:13:29                                       Desc Imaged
                                              Certificate of Notice Page 6 of 6
District/off: 113E-6                                              User: mks                                                             Page 3 of 3
Date Rcvd: Dec 11, 2020                                           Form ID: pdf444                                                     Total Noticed: 36



                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 11, 2020 at the address(es) listed
below:
Name                            Email Address
Andrea Lynn Betts
                                on behalf of Creditor LOANDEPOT.COM LLC abetts@rascrane.com

Bouavone Amphone
                                on behalf of Creditor LoanDepot.com LLC bamphone@alaw.net

Cory Patrick Sims
                                on behalf of Creditor LoanDepot.com LLC csims@alaw.net, anhsalaw@infoex.com

Dan Saeger
                                on behalf of Joint Debtor Jessica Leigh Calhoun dan@whitfieldcountylaw.com

Dan Saeger
                                on behalf of Debtor Kristopher Oneal Calhoun dan@whitfieldcountylaw.com

Daniel R. Saeger
                                on behalf of Joint Debtor Jessica Leigh Calhoun thegeorgialawfirm@gmail.com;dan@whitfieldcountylaw.com

Daniel R. Saeger
                                on behalf of Debtor Kristopher Oneal Calhoun thegeorgialawfirm@gmail.com;dan@whitfieldcountylaw.com

Emmett L. Goodman, Jr.
                                on behalf of Creditor Crockett Rentals LLC bkydept@goodmanlaw.org, dwilder@goodmanlaw.org

James E. Albertelli
                                on behalf of Creditor LoanDepot.com LLC BKGA@albertellilaw.com

Mary Ida Townson
                                courtdailysummary@atlch13tt.com

R. Jeneane Treace
                                on behalf of U.S. Trustee United States Trustee jeneane.treace@usdoj.gov

Robert Scott Rickman
                                on behalf of Debtor Kristopher Oneal Calhoun rob@thegeorgialawfirm.com
                                thegeorgialawfirm@gmail.com;robrickman@gmail.com

Robert Scott Rickman
                                on behalf of Joint Debtor Jessica Leigh Calhoun rob@thegeorgialawfirm.com
                                thegeorgialawfirm@gmail.com;robrickman@gmail.com

Susan B. Shaw
                                on behalf of Creditor LoanDepot.com LLC BKGA@albertellilaw.com


TOTAL: 14
